DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Examiner invites Applicant to schedule an interview to discuss and work toward potential amendments to overcome the rejection of claims 1-20 under 35 USC 101.

Claims 1-20 are currently pending in the application. 

Response to Arguments
Regarding the arguments regarding the rejection of claim 1-20 under 35 USC 103, the Examiner agrees. In relation to the inventions’ novelty, all of the previously recited references, including US 2016/0180053 A1 to Fuertinger, US 2016/0253473 A1 to Anderson, and US 2011/0010328 A1 to Patel do not teach the entirety of the claimed invention. Fuertinger describes conducting virtual clinical trials by modeling the biological processes for the virtual patients, but however does not explicitly teach of additional “modules” including a laboratory and physicians modules to predict clinical trial outcomes.  Anderson teaches of clinical decision support and selecting the amount of risk that can be present in the simulation, but however does not teach of laboratory modules and potentially adverse events such as having measurement noise due to unusable samples and patient fluid status. Patel teaches that predicting patient adherence in a clinical trial can be determined, however does not teach of simulating the course of a clinical trial and the additional modules or models the patient in a virtual clinical trial.


Therefore, the rejection under 35 USC 103 for claims 1-20 has been withdrawn.

Regarding the rejection of claims 1-20 under 35 USC 101, the Examiner respectfully disagrees. Applicant argues that:
Claims are not directed towards an abstract idea
Claims integrate any alleged abstract idea into a practical application 
Claims recite significantly more than the alleged abstract ideas

Regarding argument i., the Examiner respectfully disagrees.  With the use of a computer simulation, a user can generate results of a simulation which can then be used to determine a course of a real-world clinical trial based on comparing results from the simulation to real-world clinical data; this can be considered as part of managing interactions between people because one can determine the course of a clinical trial that would have human subjects and an abstract idea 
Regarding arguments ii. and iii, the Examiner respectfully disagrees. The Applicant does not provide adequate evidence or technical reasoning how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or any other technological aspect of the computer. The solution provided here has not been described or claimed as anything more that the generic use of existing technology performing basic, purely conventional functions of a computer. The use of modules and a virtual clinical trial recites an improvement to the abstract idea of predicting the course of a real clinical trial, but however provides no improvement to the technology behind generating the virtual clinical trial. Determining the course of a real world clinical trial based on a comparison of the results between a simulation and a real world clinical trial can be considered as part of the judicial exceptions as described above. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: in the system claims of 1-10, the modules including the “clinical module” of claims 1, 7 and 8, the “laboratory module” of claims 1 and 9, the “physician module” of claims 7 and 8, the “dialysis facility” of claim 7, and the “hospital module” of claim 7.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as a processor and software to carry out the modules. 

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are related to a system (i.e., machine). Claims 11-20 are related to a method (i.e., a process). Accordingly, claims 1-20 are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:


at least one memory; and 
logic coupled to the at least one memory, the logic to: 
generate a plurality of avatars configured to model a health condition associated with a population of patients, 
perform a virtual clinical trial to generate simulation results via simulating a course of treatment for the plurality of avatars, the virtual clinical trial to include at least one clinic module associated with at least one event and a probability for the at least one event, the at least one event to model an operational aspect of an entity of the virtual clinical trial, the at least one clinical module comprising a laboratory module and the at least one event comprising at least one of a measurement noise due to patient fluid status and unusable samples.
determine comparison results via comparing the simulation results with real-world clinical data, and
determine a course of a real-world clinical trial based, at least in part, on the comparison results

The Examiner submits that the foregoing underlined limitations constitute a “mental process” because modeling a health condition for a population of patients and simulating a course of treatment would involve an analysis and judgement to be made with or without the use of a physical aid such as pen and paper. After the simulation, determining comparing results by comparing the estimation with real world data can be performed mentally, and determining a course of a real world clinical trial based on the comparison can further be considered as part of the abstract idea. Modeling aspects, such as a laboratory analyzing samples form patients and certain methods of organizing human activity, more specifically “managing interactions between people” because managing a clinical trial involves managing the relationship between the medical professional and the patients of the trial by modeling and managing a clinical module, event, and probability of the event happening. Determining the course of a real life clinical trial helps to manage how the clinical trial will perform.  By using a simulation as a preparation stage for the real clinical trial, this can be used to help mitigate the risks associated clinical trials.

Any limitations not identified above as part of the at least one abstract idea are deemed “additional elements” (i.e., a memory) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the at least one abstract idea for Claim 1 is identical as the abstract idea for Claim 11, because the only difference between Claims 1 and 11 is that Claim 1 recites a system, whereas Claim 11 recites a method. 

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract.

Claim 2 recites making the model with the patients having the health condition comprising anemia, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 3 recites making the model with the population of patients comprising dialysis patients, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 4 recites simulating an anemia trial to simulate a treatment protocol, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 5 recites determining results of the simulated trail, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 6 recites recommending a treatment based on trial results, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 7 recites modeling the simulation of the clinical trial by modeling the physician, dialysis facility, or hospital, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 8 recites setting an event the simulation can experience, such as measurement noise, patient, non-adherence/ non-attendance, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 9 recites further setting an event the simulation can experience for the physician, such as considering the result of prescribing a blood transfusion, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 10 recites determine the probability of the even happening by considering real-world clinical data, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An apparatus, comprising: 
at least one memory; and 
logic coupled to the at least one memory, the logic to (mere computer implementation as noted below, see MPEP 2106.05(f)): 
generate a plurality of avatars configured to (general linking to a technological environment as noted below, see MPEP 2106.05(h)) model a health condition associated with a population of patients, 
perform a virtual clinical trial to generate simulation results via simulating a course of treatment for the plurality of avatars, the virtual clinical trial (general linking to a technological environment as noted below, see MPEP 2106.05(h)) to include at least one clinic module associated with at least one event and a probability for the at least one event, the at least one event to model an operational aspect of an entity of the virtual clinical trial, the at least one clinical module comprising a laboratory module and the at least one event comprising at least one of a measurement noise due to patient fluid status and unusable samples.
determine comparison results via comparing the simulation results with real-world clinical data, and
determine a course of a real-world clinical trial based, at least in part, on the comparison results

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of an apparatus having at least one memory, and a logic coupled to the memory, Examiner submits that these limitations amount to merely using a 

Regarding the additional limitation of the use of a virtual modeling of a clinical trial simulation using a generated plurality of avatars, the Examiner submits that this additional limitation does no more that general link the use of the abstract idea to a particular technological environment of a computer-generated simulation environment because it is merely an incidental or a token addition to the claim that does not alter or affect how the steps of the least one abstract idea are performed (see MPEP 2106.05(h)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to simulate a clinical trial, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 11 and analogous independent claim 11 do not recite additional elements that integrate the judicial exceptions into a practical application.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of an apparatus having at least one memory, and a logic coupled to the memory, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(d)(II)).

Regarding the additional limitation of the use of a virtual modeling of a clinical trial simulation using a generated plurality of avatars, the Examiner submits that this additional limitation does no more that general link the use of the abstract idea to a particular technological environment of a computer-generated simulation environment because it is merely an incidental or a token addition 

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686



/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686